Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The rejection of claims 1-6 are under 35 U.S.C. 103 as being unpatentable over Li (PNAS, 2016; IDS filed 4/27/2020) in view of Lee (Bioconjugate Chemistry, 2017) are maintained for the reasons of record.
Applicant argues that their studies have shown that stability and cellular uptake of oligonucleotide, peptide, or small molecule-loaded micelles which are c0assembled from amphiphilic polymers and optional hydrophobic homopolymers or small molecules are affected by adjusting the density and length of the micelle surface moieties.  The present claims are directed to micelles that have an outer surface density of hydrophilic polymer having a length greater than 5 kDa in the range of 4.5 x 1013 – 6.3 x 1013 PEG/cm2.  The effects of different micelle structures – PEG length and surface density of PEG – were analyzed in Example 5 and the results are shown in Figure 10 A.  Figure 10 does not show the DNA/PEG density of the various micelles that were tested but provides the ratio of PEG-PCL to DNA-PCL and PEG-PCL to BNA-PCL to PCL.  Provided herewith is a copy of Figure 10 with the DNA/PEG density provided at the top of each column.  As can be seen, those micelles having a surface density within the claimed range and a PEG molecular weight of 10 kDa are significantly more effective at delivery intact anti-sense Bcl-2 oligonucleotide and effecting gene (Bcl-2) silencing than micelles having lower molecular weight PEG (5 kDa) within the claimed PEG surface density.  These micelles coincide wit those showing the highest nuclease stability, but moderate cellular uptake and hybridization readiness, suggesting that protein inhibition is a key factor in achieving high efficacy.  Low-stability micelles having 5 KDa PEG show considerably lower efficacy (22% knockdown for PEG5k-b-PCL:DNA-b-PCL), 10:1; 4.6 x 1013 PEG/cm2), even though they exhibit better cell uptake and hybridization.  Thus, the combination of the length of the PEG component of the micelle and a PEG surface density in the range of 4.5 x 1013 – 6.3 x 1013 PEG/cm2 results in unexpectedly high stability against nuclease, which in turn provides 
Applicant’s arguments have been fully considered but are not found persuasive.   Li teaches an amphiphilic micelle, said micelle being co-assembled from Pt prodrug conjugated poly(amidoamine)-graft-PCL; PEG-b-PCL (a second amphiphilic copolymer), and PCL homopolymer (a hydrophobic homopolymer) (abstract; Discussion).  After circulating in the blood, the nanoparticle accumulates at the tumor site, and the intrinsic tumor extracellular acidity triggers the discharge of platinum prodrug into the tumor (abstract).  Li fails to teach incorporation of a first amphiphilic polymer comprising a hydrophobic polymer covalently coupled to an oligonucleotide in its nanoparticle.  However, Lee teaches oligonucleotide-loaded amphiphilic micelles comprising PEG-siRNA-PCL (a first amphiphilic polymer comprising a hydrophobic polymer covalently coupled to an oligonucleotide; oligonucleotide-b-poly(carpolactone) encapsulates hydrophobic drugs for efficient co-delivery siRNA and drugs to cancer cells (abstract).  The advances of conjugation techniques and biomaterials have led to the development of efficient multifunctional drug carriers to increase therapeutic efficacy and prevent adverse effects.  13 to 6.3 x 1013 PEG/cm2. Regarding applicant’s arguments directed to unexpected results, as a preliminary manner, applicant’s arguments are directed to the criticality of the density of PEG on the outer surface of the micelle, but the examiner notes that it’s not clear that the hydrophilic polymer is PEG.  The claim recites that the amphiphilic polymer is PEG, and then continues to claim a hydrophilic polymer which is defined as having a density of 4.5 x 1013 – 6.3 x 1013 PEG/cm2.  It’s unclear if the hydrophilic polymer is PEG, as it’s not stated that the hydrophilic polymer is PEG, but possibly implied to be PEG by the recitation “having a density of 4.5 x 1013 – 6.3 x 1013 PEG/cm2.  Earlier in the claim, however, PEG is stated to be an amphiphilic polymer.  It’s therefore unclear if the hydrophilic polymer is PEG, as it’s never stated to be 
Example 5 teaches provides a study of how different micelle structures affect antisense gene silencing efficacy was analyzed. Because cellular endosomes are associated with digestive environments that can degrade the antisense sequence, higher stability may contribute to greater overall efficacy. SKOV3 cells were treated with the two series of micelles described above at an equal dose of DNA (1 .mu.M) for 24 h, followed by culturing for 48 h in fresh media. Lipofectamine-complexed DNA and free DNA are used as positive and negative controls, respectively. The levels of Bcl-2 were analyzed by western blotting.  As shown in FIG. 10A and FIG. 11A the Bcl-2 levels are significantly reduced by micelles having 10 kDa PEG amphiphiles.  The examiner notes that the claims are directed to greater than 5 kDa PEG amphiphiles.  There’s no indication in the results that the results that hold for 10 KDa PEG amphiphiles would hold if the molecular weight was reduced to half for 5 KDa PEG amphiphiles.  Supporting this is that Example 5 teaches that micelles having 5 kDa PEG have low stability and show considerably lower efficacy.  If the results don’t hold at 5 kDa PEG, then the aritsanw ould find it reasonable that they wouldn’t hold over the scope of above 5 KDa PEG, particularly lower values on the scale close to 5 kDa PEG.  A dose-dependent study for the two-component system, PEG10k-b-PCL:DNA-b-PCL (20:1), and the corresponding three-component system with 20 equiv. of PCL was also performed. It is found that both systems are effective at high concentrations, but at a lower concentration, the three-component system shows higher gene knock down efficacy, signifying that increased hybridization availability of the antisense ON is important, since these two systems show roughly the same nuclease stability. Because the tested micelles consist primarily of DNA, PEG, and PCL, components regarded by the US Food and Drug Administration as generally safe for pharmaceuticals, it is anticipated that these co-assembled nanoparticles are non-cytotoxic. Indeed, a 3-(4,5-dimethyl-thiazol-2-yl)-2,5-diphenyl tetrazolium bromide assay of SKOV3 cells treated with the micelles shows that viability after 48 h of incubation remains nearly 100%. In contrast, DNA complexed with Lipofectamine exhibit significant 13 to 6.3 x 1013 PEG/cm2 that shows one set of hybridization kinetics, with a second comparative micelle that has a density of hydrophilic polymer in the range outside of 4.5 x 1013 to 6.3 x 1013 PEG/cm2, that shows a different set of hybridization kinetics, to show that the claimed density range of 4.5 x 1013 to 6.3 x 1013 PEG/cm2 is critical to the results.  The examiner recognizes that there are differences in hybridization kinetics in the sample populations of Examples 2 and 3, but there is nothing to show that the results are necessarily attributable to PEG having a density of 4.5 x 1013 to 6.3 x 1013 PEG/cm2. Regarding applicant’s argument that only the density of PEG is adjusted in comparing the samples, the examiner’s response is that this is not the case.  The density of the PEG on the surface of the micelle is adjusted by the addition of a diluting hydrophobic polymer or small molecule to the core.  The entire chemical make-up of the micelle is changed when a diluting hydrophobic polymer or small molecule is added to the core.  The density of PEG is not the only thing that changes.  While the density of PEG may change when these other components are added, this is not the only change being made to the micelles in achieving the results.  As a change in density of PEG is not the only change being made to the micelles in achieving the results, the artisan would not accept that the results are necessarily attributable to a change in PEG density, but 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a second amphiphilic polymer comprising polyethylene glycol of molecular weight greater than 5kDa (PEG5k)” and further recites “wherein said micelle has a hydrophilic polymer outer surface and wherein said outer surface has a density of hydrophilic polymer in the range of from 4.5 x 1013 – 6.3 1013 PEG/cm2.”   The claim recites that the amphiphilic polymer is PEG, and then continues to claim a hydrophilic polymer which is defined as having a density of 4.5 x 1013 – 6.3 x 1013 PEG/cm2.  It’s unclear if the hydrophilic polymer is PEG, as it’s not stated that the hydrophilic polymer is PEG, but possibly implied to be PEG by the recitation “having a density of 4.5 x 1013 – 6.3 x 1013 PEG/cm2.  Earlier in the claim, however, PEG is stated to be an amphiphilic polymer.  It’s therefore unclear if the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


January 14, 2021